MEMORANDUM **
John R. Prukop appeals pro se the district court’s summary judgment for defendant in his action alleging age discrimination in hiring. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
We review de novo the district court’s grant of summary judgment. Lyons v. England, 307 F.3d 1092, 1103 (9th Cir. 2002). The district court properly granted summary judgment on Prukop’s Age Discrimination in Employment Act claim because Prukop failed to raise a genuine *252issue of material fact as to whether defendant’s legitimate reasons for its conduct were pretextual. See Coleman v. Quaker Oats, Co., 232 F.3d 1271, 1282 (9th Cir. 2000).
We review for abuse of discretion the district court’s denial of a Fed.R.Civ.P. 56(f) request for further discovery by a party opposing summary judgment. Nidds v. Schindler Elevator Corp., 113 F.3d 912, 920 (9th Cir.1997). The district court did not abuse its discretion in denying a third continuance of the summary judgment because the record demonstrates that Prukop failed to diligently pursue discovery or proffer sufficient facts to show that the evidence sought would prevent summary judgment. See id. at 921.
We review for abuse of discretion the district court’s denial of a motion for reconsideration of the summary judgment. Shalit v. Coppe, 182 F,3d 1124, 1127 (9th Cir.1999). The district court did not abuse its discretion in denying Prukop’s motion for reconsideration of its grant of summary judgment for the defendant, because Prukop did not show how additional evidence would have affected summary judgment, or adequately justify his failure to present the evidence with the original motion. See id. at 1132.
Prukop’s motion to file an untimely reply brief is GRANTED. The Clerk shall file appellant’s reply brief received on September 10, 2002.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.